DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-3, 5, 7-10, and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a flow regulation system as recited by independent claim 1, comprising:
a flow regulator having a body, within a pipeline, having one or more mechanisms for altering state of a substance including fluid or gas flowing through the system, including at least a coil spring operating against a diaphragm; 
an inlet, providing inlet of the flowing substance to the body of the regulator; 
an outlet, within the pipeline, providing outlet of the flowing substance from the body of the regulator; 
a micro-generator assembly installed in either the inlet or the outlet, the micro- generator assembly having an impeller driven by the flowing substance, the impeller turning a shaft driving a generator producing a voltage across two output conductors; and 
a circuitry comprising a voltage regulator and sensing circuitry powered by the micro-generator assembly enabled to monitor substance pressure and temperature at one or more points within the system.

With respect to claim 19 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method for generating electrical power with a flow regulation system as recited by independent claim 19, comprising:
installing a flow regulator within a pipeline, the flow regulator having a body and one or more mechanisms for altering state of a substance including any one of a fluid and gas flowing through the system, including at least a coil spring operating against a diaphragm; 
installing an inlet, the inlet providing inlet of the flowing substance to the body of the regulator; 
installing an outlet within the pipeline, the outlet providing outlet of the flowing substance from the body of the regulator; 
monitoring a pressure and temperature of the substance at one or more points within the system via a voltage regulator and sensing circuitry; and 
powering the circuitry via a micro-generator assembly installed in either the inlet or the outlet, the micro-generator assembly having an impeller driven by the substance, the impeller turning a shaft driving a generator producing a voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/Charles Reid Jr./Primary Examiner, Art Unit 2832